Citation Nr: 1721246	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right leg disorder, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board has previously considered this claim.  In October 2015, and again in July 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The most probative and competent evidence of record demonstrates that the Veteran's right knee disability is not the result of any incident of active duty service, was not aggravated beyond its natural progression during service, is not the result of an already service-connected disability, and right knee arthritis did not manifest to a compensable degree within one (1) year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Additionally, service connection may be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Id. See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran contends that he sustained a disabling, chronic injury to his right knee during active duty service in 1981, 1982 or 1983.  Alternatively, he claims that he has a right knee disorder secondary to his service-connected left knee disability.

Review of his service treatment records shows that during a November 1979 pre-enlistment examination, an examiner found the Veteran's bilateral lower extremities were normal, but also noted that he had bilateral Osgood Schlatter's Disease.   On the accompanying medical history report, the Veteran reported no history of "trick" or locked knee.  The examiner noted that he had been hit on the left knee by a football and had had to wear a cast for several weeks about four months earlier.  He further stated that he had played football since that time.  A treatment record in February 1980 also indicated a diagnosis of bilateral Osgood Schlatter's Disease, noting that he also had complaints of tightness in both of his tibial tubercles.  The service treatment records show that the Veteran neither complained of, nor was treated for, any right knee problems during the remainder of active duty service.  His April 1983 service separation examination noted various issues involving his left knee, but did not indicate any abnormalities of the right knee.

There are no post-service treatment records showing that the Veteran was diagnosed with arthritis of the right knee to a degree of 10 percent or more within one year of separation from service.  Accordingly, service connection for right knee arthritis on a presumptive basis is not for application.

The first available post-service treatment records involving the right knee are dated in November 1990 and show that the Veteran was seen at the VA Medical Center (VAMC) with complaints of having sprained his right knee three days earlier.  At that time, he reported that he had a history of intermittent swelling, pain and decreased range of motion with right knee pain since twisting his knee while running during active duty service in 1981.  He returned to the clinic in January 1991, where he underwent surgery for a ruptured right anterior cruciate ligament (ACL).  He said that he had been experiencing right knee pain of increasing intensity over the previous six to 12 months.

In a June 2004 treatment report, a VA orthopedic surgeon, P.R., opined that it was unlikely that pain in the Veteran's left knee and protecting the left knee would cause an ACL tear in the right knee.

A February 2006 VAMC treatment record noted the Veteran's complaints after reporting that he had twisted his right knee while in a car.  In a March 2006 VA treatment report, he was diagnosed with patellofemoral chondromalacia, as well as early tricompartmental degenerative joint disease with probable degenerative meniscus tears; this diagnosis appears to have been for both knees. 

A June 2007 private treatment record shows that the Veteran injured his right knee when he fell from a step ladder at work; he underwent a second right ACL repair in 2012.  He later reported that he has been unable to work since that injury.  A May 2008 report noted a diagnosis of right knee internal derangement.  A diagnosis of right knee osteoarthritis was recorded in a December 2008 VA treatment record.  In a statement received in February 2009, the Veteran reported that during a January 2008 evaluation, the clinician told him that his left knee disability could have aided in his right knee disorder. 

In March 2009, the Veteran was afforded a VA compensation and pension examination.  He told the examiner that he had had right knee problems since high school, but then said he initially injured his right knee in 1982 or 1983.  The examiner diagnosed him with right knee chondromalacia patella and opined that, due to the time line between the initial injury to the left knee in 1982 and the subsequent right knee surgery in 1991, without evidence to support the Veteran's contention that the condition was ongoing throughout that time period, it was less likely than not that his right knee disorder was caused by his service-connected left knee disability.  However, the examiner failed to provide an opinion on direct service connection (i.e., whether his right knee disorder was a direct result of some incident of service), or an opinion as to whether a preexisting right knee disorder had been aggravated beyond its natural progression during service.  

On his February 2011 VA Form 9, Substantive Appeal, the Veteran now claimed that he had twisted his right knee while playing flag football between 1981 and 1982, and said that this football injury led to an ACL tear that occurred between 1982 and 1983.  He further reported that he had injured his right knee again in 1983 as a result of compensating for his left knee while playing basketball.  In August 2012, he submitted a medical treatise noting that football and basketball were some of the common sports linked to ACL tears and that ACL injuries can also occur with other injuries.  

In August 2014, the Veteran was afforded a second VA examination.  He reported that he had been experiencing bilateral knee pain for the past several years that had worsened over the previous two years.  The examiner diagnosed him with degenerative joint disease of both knees, but did not provide a nexus opinion.

In September 2015, pursuant to a Board remand, the Veteran was afforded a third VA examination.  Unfortunately, the VA examiner did not review any service or post-service treatment records and did not diagnose a right knee disability other than to say that the clinical findings of the right knee were consistent with ACL repair and degeneration.  She also failed to provide a nexus opinion.

As a result, in October 2015, the Veteran was afforded another examination with a different VA examiner.  After noting that he had reviewed the Veteran's complete claims file, including all service and post-service treatment records, as well as prior VA examination reports, the examiner opined that it was clear and unmistakable (i.e., undebatable) that the Veteran's right knee disorder, diagnosed as Osgood Schlatter's Disease, had existed prior to active duty service.  He explained that at the time of the Veteran's February 1980 enlistment examination, he had been found to have bilateral Osgood Schlatter's Disease and the examination only revealed slight prominence of both tibial tubercles and discomfort on full knee bend and full range of motion; otherwise, normal right knee.  The examiner further opined that it was clear and unmistakable (i.e., undebatable) that the preexisting right knee disorder was NOT aggravated during the Veteran's active duty service.  In this respect, he cited the service treatment records, which showed no indication of treatment for right knee aggravation during service or at separation.  Finally, he opined that the Veteran's right knee disorder, diagnosed as degenerative joint disease, status-post ACL repair, was less likely than not permanently worsened (aggravated) beyond normal progression by his service connected left knee disability.  Again, he cited the Veteran's service treatment records.  Finally, he said that the medical literature did not support a previous left knee injury, with or without antalgic gait, causing or aggravating a right knee disorder.  He instead noted that the Veteran had initially injured his right knee in November 1990 and was diagnosed with a ruptured right ACL, repaired with an allograft in January 1991.  Thereafter, a VA orthopedic surgeon opined that it was unlikely that pain in the left knee and protecting the left knee would cause a right ACL tear, and added that the Veteran reinjured his right knee in fall from a ladder at work in June 2007, and underwent a second ACL repair in 2012.

Finally, as a result of a second Board remand, which found that the October 2015 examiner did not address the Veteran's lay contentions in his opinion, the Veteran was afforded another VA examination in August 2016.  After reviewing the complete evidence of record, the examiner opined that there is clear and unmistakable evidence (i.e. undebatable evidence) that the Veteran's preexisting right knee disorder was NOT aggravated during active service.  She stated that his credible statements from 1991 on admission for treatment related to his right knee (that he had a history of intermittent swelling, pain, and decreased range of motion with right knee pain since twisting his knee while running during active service in 1981) was considered in rendering the opinion.  She further said that his service treatment records did not show symptoms or treatment consistent with an aggravation beyond normal progression of preexisting right knee pain.   Finally, she said that his separation examination indicated a normal right knee with no change noted to preexisting Osgood Schlatter's Disease.

The examiner further opined that it was less likely than not that the Veteran's current right knee condition is related to his service-aggravated left knee condition (the examiner erroneously wrote service-aggravated right knee condition, when it is clear that she meant the left knee).  She said that his current right knee condition indicates mild degenerative changes in the joint consistent with his age (54 years old), his injury occurred several years following active military service with no symptoms or noted treatment in service to support an ACL injury occurring while in service, and his symptoms of right knee pain in service were consistent with Osgood Schlatter's Disease, which existed prior to service.  She added that his service treatment records did not support an aggravation of this condition beyond the natural progression of the disease by the his separation in 1983, as there was normal function of the knee at his separation examination.

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence weighs against the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to his service-connected left knee disability.  Four competent VA examiners, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current right knee degenerative joint disease post ACL repair is related to military service, was aggravated beyond its natural progression during service, or was secondary to his left knee disorder.  A fifth VA clinician, an orthopedic surgeon, opined that it was unlikely that pain in the Veteran's left knee and protecting the left knee would cause an ACL tear in the right knee.  The Board finds the VA examiners' reports to have probative value because they are factually accurate, fully articulated and demonstrate sound reasoning for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Conversely, there are no opinions from any of the Veteran's private or VA physicians citing a relationship between his right knee disorder and any aspect of service or a service-connected disability.  
Further, as noted above, the Veteran's service treatment records contain no evidence that he was either treated for, or diagnosed with a right knee disorder, other than his preexisting Osgood Schlatter's Disease,  at any time during service, and his separation examination report contains no diagnosis of a right knee disorder.  In this respect, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the US Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board is not only relying on the lack of treatment for, or a diagnosis of, a chronic right knee disorder in service, but has also noted that the Veteran's statements concerning the origin of his right knee disorder have been factually inconsistent.  

In this respect, he has advanced several different theories in support his right knee disorder during the period on appeal.  He said that he injured his right knee in service while running, while playing football, and while playing basketball, and also said that he injured the right knee during a car accident in service in March 1983 (the treatment record of which only revealed right shoulder and left knee injuries).  He has also claimed that the right knee disorder is the result of overcompensation due to his left knee disability.  Moreover, during private treatment June 2007, after he injured his back and right knee after falling from a ladder at work, he denied any prior surgeries or injuries.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disorder and for permanent aggravation by service.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in April 2005 and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to a left knee disability, is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


